Citation Nr: 0812704	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right hand disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a left hand disability.

3.  Entitlement to an initial rating higher than 10 percent 
for a right foot disability.

4.  Entitlement to an initial rating higher than 10 percent 
for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded 10 percent ratings for right 
and left hand and foot disabilities, effective July 29, 2002.


FINDINGS OF FACT

1.  Since July 29, 2002, the veteran's right hand disability 
has been manifested by subjective complaints of pain and 
stiffness and objective evidence of degenerative changes in 
the distal, interphalangeal, and metacarpal joints, with 
partial subluxation of the distal interphalangeal joint of 
the fifth finger with associated flexion deformity.  The 
veteran is able to close the hand, and to oppose the thumb to 
all fingertips of the right hand.  There is no evidence of 
muscle atrophy of the intrinsic muscles of the right hand.  
There is no evidence of weakness, fatigability, 
incoordination, or pain on use; the disability does not 
produce loss of function of the veteran's right hand.

2.  Since July 29, 2002, the veteran's left hand disability 
has been manifested by subjective complaints of pain and 
stiffness and objective evidence of degenerative changes in 
the distal, interphalangeal, and metacarpal joints, and 
flexion deformities at the PIP joint of the fourth and fifth 
fingers.  The veteran is able to close the hand, and to 
oppose the thumb to all fingertips of the left hand.  There 
is no evidence of muscle atrophy of the intrinsic muscles of 
the left hand.  There is no evidence of weakness, 
fatigability, incoordination, or pain on use; the disability 
does not produce loss of function of the veteran's left hand.

3.  Since July 29, 2002, the veteran's right foot disability 
has been manifested by subjective complaints of pain and 
stiffness and fatigability and objective evidence of a mild 
hallux valgus deformity with overgrowth of the sesmoid bone, 
flexible hammertoe deformity of the second toe, and medial 
deviation of the second and third toes with slight lateral 
deviation of the fourth toe.  It has also been manifested by 
degenerative changes in the distal interphalangeal and 
metatarsal phalangeal joints.  There was mild plantar 
tenderness but no plantar callus formation.  His right foot 
discomfort is somewhat alleviated by the use of orthotic 
inserts.

4.  Since July 29, 2002, the veteran's left foot disability 
has been manifested by subjective complaints of pain and 
stiffness and fatigability and objective evidence a mild 
hallux valgus deformity with overgrowth of the sesmoid bone, 
hammertoe deformity of the second toe with a 10 degree 
flexion contracture of the PIP and DIP joints, and slight 
medial deviation of the second toe with slight lateral 
deviation of the third and fourth toes.  It has also been 
manifested by degenerative changes in the distal 
interphalangeal and metatarsal phalangeal joints.  There was 
mild plantar tenderness but no plantar callus formation.  His 
left foot discomfort is somewhat alleviated by the use of 
orthotic inserts.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for a right hand disability have not been met since July 29, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Codes (DCs) 5003, 5225, 5227, 5228, 5229, 5230, 
5307, 5308 (2007).

2.  The criteria for an initial rating higher than 10 percent 
for a left hand disability have not been met since July 29, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, DCs 
5003, 5155, 5227, 5228, 5229, 5230, 5307, 5308 (2007).

3.  The criteria for an initial rating higher than 10 percent 
for a right foot disability have not been met since July 29, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, DCs 
5003, 5280, 5282, 5284 (2007).

4.  The criteria for an initial rating higher than 10 percent 
for a left foot disability have not been met since July 29, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, DCs 
5003, 5280, 5282, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each group of minor joints so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  DC 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more minor joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  


A.  Hands

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 
5213 through 5230.  The veteran is right hand dominant, 
therefore ratings for the dominant hand will be considered.

The veteran is currently in receipt of 10 percent disability 
ratings for each hand under DC 5003-5223.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Diagnostic Code 5003 pertains to degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5223 
pertains to favorable ankylosis of two digits of one hand.  
38 C.F.R. § 4.71a, DC 5223.  As the veteran has ankylosis of 
the left ring and little finger, the Board finds that 
Diagnostic Codes 5227 and 5230 (respectively pertaining to 
ankylosis of the ring and little fingers, and limitation of 
motion of the ring and little fingers) are applicable for the 
left hand.  As the veteran does not have ankylosis of the 
ring or little fingers of the right hand, however, those 
diagnostic codes do not apply to the right hand.  38 C.F.R. 
§ 4.71a, DCs 5227, 5230.  Additionally, as DC 5230 provides 
for a noncompensable rating, that diagnostic code may not 
serve as a basis for a rating in excess of 10 percent for the 
left hand.  

Clinical records dated from January 2000 to December 2003 do 
not reveal complaints or treatment related to the hands.

However, the veteran underwent VA examination of his hands in 
October 2002 and December 2006.  With respect to the left 
hand, on examination in October 2002, the veteran was found 
to have degenerative enlargement of the index and long finger 
joints.  There was slight radial deviation of the DIP joint 
of the long finder.  With extension of the fingers, he had a 
10 degree flexion contracture of the PIP joint of the ring 
finger, and a 25 degree flexion contracture of the PIP joint 
of the small finger.  There was additionally a 20 degree 
flexion contracture of the DIP joint of the small finger.  
The veteran was able to close the left hand, and to oppose 
the thumb to all fingertips of the left hand.  There was no 
evidence of muscle atrophy of the intrinsic muscles of the 
left hand.  The grip strength of his left hand was 5/5.  With 
respect to the right hand, the veteran was found to have 
slight crepitus of the CMC joint of the thumb, but no 
tenderness to palpation.  He was additionally found to have 
slight degenerative enlargement of the long and small finger 
DIP joints, and very slight radial deviation of the DIP joint 
of the long finger.  He had full extension of all fingers.  
The veteran was able to close the right hand, and to oppose 
the thumb to all fingertips of the right hand.  There was no 
evidence of muscle atrophy of the intrinsic muscles of the 
right hand.  The grip strength of his right hand was 5/5.  
With respect to both hands, the veteran reported experiencing 
pain and stiffness of his hands, particularly in the morning.  
X-ray examination of the left hand revealed degenerative 
changes in the distal, interphalangeal, and metacarpal 
joints, and flexion deformities at the PIP joint of the 
fourth and fifth fingers.  X-ray examination of the right 
hand revealed degenerative changes in the distal, 
interphalangeal, and metacarpal joints, with partial 
subluxation of the distal interphalangeal joint of the fifth 
finger with associated flexion deformity.  The diagnosis was 
degenerative changes of the hands.

On examination in December 2006, the veteran continued to 
complain of morning pain and stiffness in both hands.  
Physical examination of the left hand revealed a 15 degree 
flexion contracture of the PIP joint of the ring finger, and 
a 35 degree flexion contracture of the PIP and DIP joints of 
the small finger.  There was additionally a 20 degree flexion 
contracture of the DIP joint of the small finger.  The 
veteran was able to close the left hand, and to oppose the 
thumb to all fingertips of the left hand.  There was no 
evidence of muscle atrophy of the intrinsic muscles of the 
left hand.  The grip strength of his left hand was within 
normal limits.  With respect to the right hand, the veteran 
was found to have some enlargement of the CMC joint of the 
thumb.  He was additionally found to have slight degenerative 
enlargement of the long and small finger DIP joints, and very 
slight radial deviation of the DIP joint of the long finger.  
He had full extension of all fingers.  The veteran was able 
to close the right hand, and to oppose the thumb to all 
fingertips of the right hand.  There was no evidence of 
muscle atrophy of the intrinsic muscles of the right hand.  
The grip strength of his right hand was within normal limits.  

Turning first to the diagnostic criteria pertaining to 
arthritis, the Board finds that the veteran is not entitled 
to a rating in excess of 10 percent for either hand under 
DC 5003.  Diagnostic Code 5003 provides for a rating of 10 
percent for each major joint or group of minor joints 
affected by limitation of motion.  A maximum 20 percent 
rating is warranted where there is X-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups.  A minor joint group is defined as multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities, and is ratable on a parity 
with a major joint.  38 C.F.R. § 4.45(f).  Thus, the 
veteran's hands and fingers are encompassed as one group of 
minor joints, and are rated as such.  38 C.F.R. § 4.14.  
Because the veteran's hands encompass arthritic involvement 
of only one minor joint group, the veteran is not entitled to 
a rating in excess of 10 percent for each hand under the 
diagnostic criteria pertaining to arthritis.  

Turning next to the diagnostic criteria pertaining to 
ankylosis, under DC 5227, a noncompensable evaluation is 
warranted for any ankylosis of the ring finger.  The Rating 
Schedule, however, indicates that where the ring finger is 
ankylosed, VA may consider whether the disability is 
analogous to amputation, or whether the disability results in 
the limitation of motion of other digits, or otherwise 
interferes with the overall function of the hand.  38 C.F.R. 
§ 4.71a, DC 5227.  In this regard, amputation of the ring 
finger warrants a 10 percent evaluation without metacarpal 
resection at the proximal interphalangeal joint, or proximal 
thereto.  A 20 percent rating is warranted with amputation of 
the ring finger with more than one half of the bone lost.  38 
C.F.R. § 4.71a, DC 5155.  While the veteran was found to have 
ankylosis of the left ring finger on examination in October 
2002 and in December 2006, with associated limitation of 
extension of the ring finger, entitling him to a rating of 10 
percent under DC 5227, the ankylosis did not affect the range 
of motion of any other digits, or otherwise interfere with 
the overall function of the left hand, as the veteran was 
able to oppose the thumb to all fingers of the right hand, 
and he was able to close the left hand and make a grip with 
normal strength.  The veteran, however, is already in receipt 
of a 10 percent rating under DC 5003, and may not also be 
awarded a compensable rating based upon limitation of motion.  
38 C.F.R. § 4.14, 4.71a, DC 5003.  Due to the provisions 
against pyramiding, any compensable rating for limitation of 
motion would have to supplant a compensable rating for 
degenerative arthritis.  As the veteran is entitled to no 
more than 10 percent under either DC 5003 or 5227, DC 5227 
may not serve as a basis for an increased rating for the left 
hand.

The Board similarly concludes that an increased rating for 
the left hand is not warranted under DC 5155, the diagnostic 
code pertaining to amputation of the ring finger.  38 C.F.R. 
§ 4.71a, DC 5155.  The veteran's ability to oppose the thumb 
and left ring finger, and to fully close his left hand, with 
normal grip strength, leads the Board to conclude that his 
left ring finger disability is not analogous to amputation 
which would be required for a higher rating.  38 C.F.R. § 
4.71a, DC 5155.

Turning next to Diagnostic Code 5223, which pertains to 
ankylosis of multiple digits, the Board finds that a rating 
in excess of 10 percent is not warranted for either hand 
under this diagnostic code.  Diagnostic Code 5223 provides 
for a 10 percent rating for favorable ankylosis of both the 
long and ring fingers; both the long and little fingers; or 
for both the ring and little fingers of the minor or major 
hand.  A 20 percent rating is warranted for favorable 
ankylosis of both the index and long fingers; both the index 
and ring fingers; both the index and little fingers; or for 
the thumb and any finger for the minor or major hand.  A 
maximum 30 percent rating is warranted for ankylosis of the 
thumb and any finger of the major hand.  38 C.F.R. § 4.71a, 
DC 5223.  The veteran is not entitled to a compensable rating 
for the right hand under this diagnostic code as he does not 
have ankylosis of both the long and ring fingers; both the 
long and little fingers; both the ring and little fingers, or 
ankylosis of the thumb.  While he does have ankylosed joints 
of both the ring and little fingers of the left hand, which 
would entitle him to a 10 percent rating, but no more, the 
veteran is already in receipt of a 10 percent rating under DC 
5003, and may not also be awarded a compensable rating based 
upon limitation of motion.  See 38 C.F.R. § 4.14; 38 C.F.R. 
§ 4.71a, DC 5003.  Due to the provisions against pyramiding, 
any compensable rating for limitation of motion would have to 
supplant a compensable rating for degenerative arthritis.  As 
the veteran is entitled to no more than 10 percent under 
either DC 5003 or DC 5223, DC 5223 may not serve as a basis 
for an increased rating for the left hand.

Similarly, the veteran is not entitled to increased ratings 
under the provisions of DCs 5228 and 5229 (limitation of 
motion of the thumb and index and long fingers, 
respectively), as on VA examination in October 2002 and 
December 2006 he had full range of motion of the thumb and 
index and long fingers.  On both examinations, the veteran 
was able to fully close each hand, and to oppose the thumbs 
with the index and long fingers.  Even if the veteran did 
have limitation of motion of these fingers, however, he would 
not be entitled to ratings under these diagnostic codes in 
addition to the ratings for arthritis.  38 C.F.R. § 4.14; 
38 C.F.R. § 4.71a, DC 5003.  

The Board also finds that the veteran is not entitled to 
increased ratings under the diagnostic criteria pertaining to 
impairment of Muscle Group VII or VIII.  Diagnostic Code 5308 
provides for a 10 percent rating for a moderate impairment of 
the muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb.  A 20 percent rating is 
warranted for moderately severe impairment of the muscles 
involved in extension of the wrist, fingers, and thumb, and 
abduction of the thumb.  38 C.F.R. § 4.73, DC 5308.  As the 
veteran has been found to have 0 degrees extension, or full 
extension, of all fingers on the right hand, DC 5308 cannot 
serve as a basis for an increased rating for the right hand.  
With respect to the left hand, while the veteran does have 
flexion contractures of the ring and little fingers, 
limitation of motion of these fingers is noncompensable, and 
thus amount to no more than a slight hand disability, for 
which a noncompensable rating is warranted.  Accordingly, DC 
5308 cannot serve as a basis for an increased rating for the 
left either.  Under DC 5307, which pertains to impairment of 
the muscles involved in flexion of the wrist and fingers, the 
impairment of these muscles must be moderately severe in 
order to warrant a higher disability rating of 20 percent.  
In this case, on each VA examination the veteran was found to 
be able to oppose all fingers to the thumbs, and to fully 
close both hands with a normal grip strength.  
Additionally, there was no visible disuse muscle atrophy of 
the intrinsic muscles of either hand, as would be seen if he 
were not able to close the hand.  Accordingly, the veteran 
cannot be found to have a moderately severe disability of the 
muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb, and DC 5308 cannot serve 
as a basis for increased ratings either.

In considering the effect of additional range of motion of 
the fingers lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use, the Board finds that 
there is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors results in the finger being limited 
in motion to the extent required for a rating higher than 10 
percent in either hand.  38 C.F.R. §§ 4.40, 4.45; De Luca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right and left hand disabilities do not warrant 
a rating higher than 10 percent each.  The Board has 
considered whether higher ratings might be warranted for any 
period of time during the pendency of this appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App.  505 (2007).  However, the weight of the credible 
evidence demonstrates that 10 percent ratings, but no higher, 
for each hand have been warranted since July 29, 2002, the 
effective date of service connection.  As the preponderance 
of the evidence is against the claims for an increased 
rating, the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Feet

The veteran is currently in receipt of 10 percent disability 
ratings for each foot under DC 5003-5284.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2007).  
Diagnostic Code 5003 pertains to degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5284 pertains to 
other injuries of the foot.  38 C.F.R. § 4.71a, DC 5284.  As 
the veteran has also been diagnosed with hallux valgus of 
each foot, and hammertoes, the Board finds that the 
diagnostic criteria pertaining to hallux valgus and 
hammertoes are also applicable.  38 C.F.R. § 4.71a, DCs 5280, 
5282.

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5276 (flatfoot), 5277 (weak foot), 
5278 (claw foot), 5279 (metatarsalgia), 5281 (hallux 
rigidus), 5283 (malunion or nonunion of the tarsal or 
metatarsal bones) do not apply, as on VA examination in 
October 2002 and December 2006 the veteran was not found to 
have any of these disabilities.

Clinical records dated from January 2000 to December 2003 do 
not reveal complaints or treatment related to feet problems.

However, the veteran underwent VA examination of the feet in 
October 2002 and in December 2006.  On examination in October 
2002, the veteran complained of experiencing pain on the 
plantar aspects of both feet, and stated that he was bothered 
by any more than short periods of weightbearing.  He 
described experiencing pain and stiffness in the morning.  He 
reported that he had not sought clinical treatment for his 
feet.  Physical examination revealed bilateral hallux valgus.  
There was mild bilateral plantar tenderness.  There was no 
plantar callus formation on either foot.  With respect to the 
right foot, there was a flexible hammertoe deformity of the 
second toe, and medial deviation of the second and third toes 
with slight lateral deviation of the fourth toe.  With 
respect to the left foot, there was hammertoe deformity of 
the second toe with a 10 degree flexion contracture of the 
PIP and DIP joints, and slight medial deviation of the second 
toe with slight lateral deviation of the third and fourth 
toes.  X-ray examination revealed degenerative changes in the 
distal interphalangeal and metatarsal phalangeal joints of 
both feet.  The diagnosis was bilateral hallux valgus with 
hammertoe deformities.

On examination in December 2006, the veteran reported 
continued daily pain in both feet.  He stated that over-the-
counter orthotic inserts that he had purchased alleviated his 
discomfort somewhat.  He again stated that he had not sought 
formal medical treatment for his feet.  He stated that his 
ankles bothered him more than his feet.  With regard to 
functional limitations, the veteran reported that he was able 
to stand and walk for about 15 to 20 minutes before the pain 
significantly increased.  Physical examination of the feet 
revealed no evidence of pes planus.  There was evidence of 
bilateral hallux valgus and some medial deviation of the 
right second and third toes, and of the left second toe.  
There was no tenderness of the toes to palpation and no pain 
on motion.  There was some bilateral heel pad tenderness.  
There was no plantar callosity formation on either foot.  
There was evidence of degenerative changes of both feet.

Turning first to the diagnostic criteria pertaining to 
arthritis, the Board finds that the veteran is not entitled 
to a rating in excess of 10 percent for either foot under 
DC 5003.  Diagnostic Code 5003 provides for a rating of 10 
percent for each major joint or group of minor joints 
affected by limitation of motion.  A maximum 20 percent 
rating is warranted where there is X-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups.  A minor joint group is defined as multiple 
involvements of the interphalangeal, metatarsal, and tarsal 
joints of the lower extremities, and is ratable on a parity 
with a major joint.  38 C.F.R. § 4.45(f).  Thus, the 
veteran's feet are encompassed as one group of minor joints, 
and are rated as such.  38 C.F.R. § 4.14.  Because the 
veteran's feet encompass arthritic involvement of only one 
minor joint group, the veteran is not entitled to a rating in 
excess of 10 percent for each foot under the diagnostic 
criteria pertaining to arthritis.  As an aside, the Board 
notes that while the does have arthritic involvement of two 
minor joint groups (the hands and the feet) which would 
entitle him to a rating of 20 percent, the separate 10 
percent ratings provide for a  higher combined disability 
rating, when the bilateral factor is taken into 
consideration.  38 C.F.R. §§ 4.25, 4.26 (2007).  For this 
reason, the Board finds that it is more beneficial to the 
veteran for each hand and foot to be rated as 10 percent 
disabling.

Turning next to the diagnostic criteria pertaining to 
hammertoes, DC 5282 provides for a maximum rating 10 percent 
rating where all toes on the foot are hammertoes, and there 
is no evidence of claw foot.  Where there is claw foot, the 
rating schedule provides higher ratings (Code 5278).  38 
C.F.R. § 4.71a, DC 5282.  The veteran has not been diagnosed 
to have claw feet, and thus a higher rating under Code 5278 
would be inappropriate.  On VA examination in October 2002 
and December 2006, the veteran was found to have hammertoe 
deformities of the second toes of the right and left feet.  
No other toes had hammertoe deformities.  Single hammertoe 
deformities do not warrant a compensable rating.  
Accordingly, DC 5282 cannot serve as a basis for a rating in 
excess of 10 percent for either the right or left foot.

Turning next to the diagnostic criteria pertaining to hallux 
valgus, DC 5280 provides for a 10 percent rating if the 
extent of the disability is equivalent to amputation of the 
great toe.  A 10 percent evaluation is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
The veteran's bilateral hallux valgus has not been described 
as even mildly symptomatic on examination.  No weightbearing 
changes or edema have been demonstrated, and the Achilles 
tendon, mid foot, and forefoot have been well-aligned. There 
is no evidence that the veteran has had resection of either 
metatarsal head, or that his hallux valgus is equivalent to 
amputation of the great toes.  There is no evidence of any 
further functional impairment of either foot due to the 
hallux valgus.  The Board therefore concludes that the 
veteran's hallux valgus does not more closely approximate the 
criteria for a compensable rating under Code 5280 than those 
for a noncompensable rating.  38 C.F.R. § 4.31 (2007) (where 
the criteria for a compensable rating under a diagnostic code 
are not met, and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown).  
Accordingly, DC 5280 cannot serve as a basis for a rating in 
excess of 10 percent for either the right or left foot.

The Board additionally finds that the veteran is not entitled 
to ratings in excess of 10 percent for either foot under the 
final remaining applicable diagnostic code, DC 5284.  
Diagnostic Code 5284 provides for a 10 percent rating for 
moderate foot injury, a 20 percent rating for moderately 
severe foot injury, and a 30 percent rating for severe foot 
injury.  Based upon the evidence of record, the Board finds 
that the veteran's bilateral foot disabilities are no more 
than moderate in degree.  While the veteran has been shown to 
have degenerative changes of the distal interphalangeal and 
metatarsal phalangeal joints, and he complains of increased 
pain after walking or standing for more than 15 to 20 
minutes, on VA examination in December 2006, motion of the 
toes was not productive of pain, and the veteran acknowledged 
that his ankles bothered him more than his feet.  
Additionally, at the time of the December 2006 examination 
the veteran reported that the over-the-counter orthotic 
inserts that he had purchased helped alleviate his foot 
discomfort.  The Board thus concludes that the veteran's 
bilateral feet disabilities are no more than moderate in 
degree.

Finally, in considering the provisions of DeLuca v. Brown, 
the Board notes that the October 2002 examiner found evidence 
of pain on motion.  However, that comment appears to have 
been related to the veteran's ankles, as pain with motion of 
the ankles was noted, whereas there was no finding of pain 
related to the feet specifically.  As the range of motion of 
the veteran's tarsal and metatarsal bones was not found be 
restricted, nor associated with pain, the Board finds that 
even if the veteran does experience flare-ups of his feet 
disabilities, it is unlikely, and there is no evidence which 
suggests that, on repetitive use, the veteran's service-
connected feet disabilities would be restricted such that the 
requirement for  increased ratings would be met.  Therefore, 
even considering the effects of pain on use, there is no 
probative evidence that the service-connected disabilities 
cause such limitation that the requirements for increased 
ratings are met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right and left feet disabilities do not warrant 
a rating higher than 10 percent each.  The Board has 
considered whether higher ratings might be warranted for any 
period of time during the pendency of this appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App.  505 (2007).  However, the weight of the credible 
evidence demonstrates that 10 percent ratings but no more for 
each foot have been warranted since July 29, 2002, the 
effective date of service connection.  As the preponderance 
of the evidence is against the claims for an increased 
rating, the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

The veteran's claims arise from his disagreement with the 
initial evaluations assigned following the grants of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him VA examinations in October 2002 and December 
2006.  In addition, the veteran was offered the opportunity 
to testify before the RO and the Board, but he declined such 
offer.  The Board finds these actions have satisfied VA's 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 


ORDER

An initial rating higher than 10 percent for a right hand 
disability is denied.

An initial rating higher than 10 percent for a left hand 
disability is denied.

An initial rating higher than 10 percent for a right foot 
disability is denied.

An initial rating higher than 10 percent for a left foot 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


